PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No.8,370,265
Issue Date: February 05, 2013
Application No. 12/859,205
Filed: August 18, 2010
Attorney Docket No. 69679-8001.US04
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the Request For Refund filed September 11, 2020.  

The request for refund is GRANTED IN-PART.

Applicant files the above request for refund ($800.00), stating “petition under 37 CFR 1.378(b) filed August 07, 2019 was dismissed”.

The request for refund of the maintenance fee ($650.00) was refunded November 02, 2020.  However, the petition fee ($1,000.00) will not be refunded in accordance with the below: 
Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment). 
When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d). 
37 CFR 1.26(a) also provides that a change of purpose after the payment of a fee, as when a party desires to withdraw the filing of a patent application for which the fee was paid, will not entitle the party to a refund of such fee. 
MPEP 711.03 (c) states that:
The phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.3.78(b). See H.R. Rep. 

No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.378 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.378(b) lacking the requisite petition fee. 
In view of the above, as the petition fee was due upon payment and not paid by mistake, the petition fees ($1,000.00) will not be refunded.  Additionally, the Office will retain the petition fee because the Office was required to evaluate the merits of the petition before being able to determine that the petition was not grantable. Therefore, the request for refund is granted in-part. 

Petitioner should note that any subsequent attempt to pay the maintenance fees associated with the instant patent may be viewed as intentionally delayed. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  
	


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions